Exhibit 99.2 Management’s Discussion and Analysis This Management’s Discussion and Analysis (“MD&A”) for Compton Petroleum Corporation (“Compton” or the “Corporation”) should be read with the unaudited interim consolidated financial statements and related notes for the three months ended June 30, 2011 and March 31, 2011, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2010.Readers should also read the “Forward-Looking Statements” legal advisory contained at the end of this document.Disclosure regarding use of BOE Equivalents is contained in the “Advisories” section located at the end of this document. The unaudited interim consolidated financial statements and comparative information has been prepared in accordance with International Financial Reporting Standard 1, “First-time Adoption of International Financial Reporting Standards”, and with International Accounting Standard 34, “Interim Financial Reporting”, as issued by the International Accounting Standards Board.Previously, the Corporation prepared its interim and audited annual consolidated financial statements in accordance with Canadian Generally Accepted Accounting Principles (“Previous GAAP”). Included in this document are measures that do not have any standardized meaning as prescribed under IFRS or Previous GAAP and are considered to be non-GAAP Financial Measures, defined fully in the “Advisories” section located at the end of this document. Further information regarding Compton, including the Annual Information Form for the year ended December 31, 2010 can be accessed under the Corporation’s public filings found on SEDAR at www.sedar.com, EDGAR at www.sec.gov, and on the Corporation’s website at www.comptonpetroleum.com. Amounts presented in this MD&A are stated in thousands (000’s) of dollars except per share and boe amounts, unless otherwise stated.This document is dated as at August 11, 2011. I.Compton’s Business Compton Petroleum Corporation is a public Corporation actively engaged in the exploration, development and production of natural gas, natural gas liquids, and crude oil in western Canada.The Corporation’s strategy is focused on creating value for shareholders by providing appropriate investment returns through the effective development and optimization of assets. The majority of the Corporation’s operations are located in the deep basin fairway of the Western Canada Sedimentary Basin in the province of Alberta.In this large geographical region, Compton pursues four deep basin natural gas plays:the Rock Creek sands at Niton in central Alberta and in southern Alberta the Basal Quartz sands at High River, the shallower Southern Plains Belly River sands, and an exploratory play in the Foothills.Being in the Deep Basin, all areas have multi-zone potential, providing future development and exploration opportunity. Compton is also focused on developing its emerging oil potential in the Southern Plains area and in Montana. Natural gas represents approximately 83% of production and 85% of proved reserves. II.Results from Corporate Strategy Management’s strategy throughout the first half of the year was to focus on value creation through improvements in capital efficiency and operating expenses.This approach has increased Compton’s efficiencies and served to partially offset the impact of lower natural gas prices on cash flows generated by operating activities over the past two years.Results for second quarter of 2011 include: • Average daily production of 12,748 boe/d, notwithstanding the impact of a major plant turnaround during the period; Management’s Discussion and Analysis - 1 - Compton Petroleum – Q2 2011 • Reduced cost structure by a combined $10.4 million from the second quarter of 2010: • Operating costs decreased by $4.4 million or 26% as a result of reduced production levels and the Corporation’s continued focus on efficiency; • Administrative costs decreased by 28% or $1.6 million due to restructuring completed at the end of 2010; and • Interest and finance charges decreased by 32% or $4.4 million as a result of lower debt levels in 2011 compared to 2010. • Participated in three non-operated wells, focusing on higher economic returns from high return, liquids rich natural gas; • Began the development of other formations in Niton with the drilling of a Wilrich (Spirit River) horizontal well; early results are encouraging and reinforce the strategy to pursue this information once capital is available. • Announced a proposed recapitalization plan of arrangement (the “Recapitalization”) to make Compton’s capital structure more competitive with industry peers and substantially improve its financial strength.The Recapitalization consisted of the following elements: • Conversion of US$193.5 million of Compton Finance 10% Senior Notes due 2017 and US$46.8 million of Compton Finance 10% Mandatory Convertible Notes due September 2011 into equity; • Addition of approximately $50.0 million of new equity raised by way of a backstopped Rights Offering, which will be applied to further reduce debt; • Consolidation of existing common shares on a 200 to 1 basis; and • Reduction of total pro forma debt to $145.3 million from $419.6 million at March 31, 2011, resulting in a decrease of annual cash interest and financing expenses by approximately $25.5 million. • Subsequent to the quarter, the Recapitalization was approved by noteholders and shareholders. With the completion of the Recapitalization Management will be better positioned to focus on drilling and exploration efforts for the remainder of 2011 and beyond, providing the opportunity for accretive growth over a multi-year horizon. III.Results of Operations three months ended June 30, six months ended June 30, ($000’s, except per share amounts) Average production (boe/d) Capital investment(3) $ Cash flow(1) $ Per share: basic $ diluted $ Operating loss(1) $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) Per share:basic $ ) $ ) $ ) $ ) diluted $ ) $ ) $ ) $ ) Revenue $ Field netback (per boe)(1) $ Cash flow, operating loss and field netback are non-GAAP measures that are defined in this document Prior period amounts have been revised to conform to current period presentation Capital investment is before asset acquisitions and divestitures Management’s Discussion and Analysis -2 - Compton Petroleum – Q2 2011 CASH FLOW Cash flow is considered a non-GAAP measure; it is commonly used in the oil and gas industry and by Compton to assist Management and investors in measuring the Corporation’s ability to finance capital programs and repay its debt.Cash flow should not be considered an alternative to, or more meaningful than, cash provided by operating, investing and financing activities or net earnings as determined in accordance with IFRS, as an indicator of the Corporation’s performance or liquidity.The following schedule sets out the reconciliation of cash flow from operations to cash flow. three months ended June 30, six months ended June 30, Cash flow from operating activities $ $ ) $ $ Less: change in non-cash working capital $ ) $ ) $ ) Cash flow(1) $ Cash flow is a non-GAAP measure that is defined in this document Cash flow for the second quarter of 2011 decreased by approximately $2.9 million or 29% compared to 2010 as a result of: • a 35% decline in natural gas production volumes to 65 mmcf/d from 100 mmcf/d in 2010, resulting from the impact of asset sales, normal production declines, and the reduced level of capital expenditures; • a 40% decline in liquids production volumes to 1,083 bbls/d from 1,792 bbls/d in 2010, resulting from the impact of asset sales, normal production declines, and the reduced level of capital expenditures; and • realized risk management gains of $3.7 million compared to $4.2 million in 2010. These factors were partially offset by: • higher average realized liquids prices, which increased 34% to $88.39 per bbl compared to $66.20 per bbl in 2010; • a $4.4 million decrease in interest and finance charges resulting from reduced debt levels in 2011 compared to 2010; • a decline in operating costs of $4.4 million resulting from reduced production levels and the continued focus on efficiency; and • a decline in administrative costs of $1.6 million resulting from the restructuring completed at the end of 2010. On a year-to-date basis, cash flow decreased by approximately $16.2million or 52% as a result of: • a 30% decline in natural gas production volumes to 69 mmcf/d from 98 mmcf/d in 2010, resulting from the impact of asset sales, normal production declines, and the reduced level of capital expenditures; Management’s Discussion and Analysis -3 - Compton Petroleum – Q2 2011 • a 34% decline in liquids production volumes to 1,217 bbls/d from 1,830 bbls/d in 2010, resulting from the impact of asset sales, normal production declines, and the reduced level of capital expenditures; and • lower average realized gas prices, which decreased 17% to $4.05 per mcf compared to $4.90 per mcf in 2010; These factors were partially offset by: • higher average realized liquids prices, which increased 16% to $77.69 per bbl compared to $66.81 per bbl in 2010; • realized risk management gains of $7.1 million compared to $4.2 million in 2010; • a $9.3 million decrease in interest and finance charges resulting from reduced debt levels in 2011 compared to 2010; • a decline in operating costs of $6.6 million resulting from reduced production levels, and the continued focus on efficiency; and • a decline in administrative costs of $2.3 million resulting from the restructuring completed at the end of 2010. NET LOSS Net loss for the second quarter of 2011 was $7.7 million, an improvement of $82.3 million when compared to the $90.0 million net loss in the same period for 2010.In addition to the factors that impacted cash flow, second quarter 2011 net loss was favorably affected by: • unrealized risk management gains of $0.1 million compared to a loss of $5.3 million in 2010; • a decline in depletion and depreciation expense to $13.9 million from $22.9 million in 2010, following asset impairments recognized during 2010; • unrealized foreign exchange and other gains of $2.0 million compared to loss of $20.3 million in 2010; • a $1.0 million decline in share based payment expense following the restructuring of staff completed early in 2011; • a loss on asset disposition of $1.4 million compared to $2.5 million in 2010; and • an impairment expense of $72.8 million in 2010. These factors were partially offset by: • increased exploration and evaluation costs of $5.1 million compared to $0.1 million in 2010, relating to the expiry of undeveloped land; and • deferred tax recovery of $3.2 million compared to $24.5 million in 2010. On a year-to-date basis, net loss was $4.2 million, an improvement of $60.3 million when compared to the $64.5 million net loss in the same period for 2010.In addition to the factors that impacted cash flow, year-to-date net loss was favorably affected by: • a decline in depletion and depreciation expense to $28.8 million from $45.3 million in 2010, following asset impairments recognized during 2010; • unrealized foreign exchange and other gains of $7.4 million compared to loss of $6.3 million in 2010; • a $2.2 million decline in share based payment expense following the restructuring of staff completed early in 2011; Management’s Discussion and Analysis -4 - Compton Petroleum – Q2 2011 • a gain on asset disposition of $16.3 million compared to loss of $2.5 million in 2010; and • an impairment expense of $72.8 million in 2010. These factors were partially offset by: • increased exploration and evaluation costs of $9.6 million compared to $0.1 million in 2010, relating to the expiry of undeveloped land; • deferred tax recovery of $4.2 million compared to $24.5 million in 2010; and • unrealized risk management loss of $6.3 million compared to a gain of $9.7 million in 2010. OPERATING EARNINGS (LOSS) Operating earnings is an after tax non-GAAP measure used by the Corporation to facilitate comparability of earnings between periods.Operating earnings is derived by adjusting net earnings for certain items that are largely non-operational in nature, or one-time non-recurring items.Operating earnings should not be considered more meaningful than or an alternative to net earnings as determined in accordance with IFRS.The following provides the calculation of operating loss for period end. three months ended June 30, six months ended June 30, Net loss, as reported $ ) $ ) $ ) $ ) Non-operational items Unrealized foreign exchange and other (gains) losses ) ) Unrealized mark-to-market hedging (gains) losses ) ) Other expenses - - - 23 Tax effect ) ) Operating loss(1) $ ) $ ) $ ) $ ) Per share-basic $ ) $ ) $ ) $ ) -diluted $ ) $ ) $ ) $ ) Prior periods have been revised to conform to current period presentation CAPITAL EXPENDITURES three months ended June 30, six months ended June 30, Exploration & evaluation Land $ Drilling and completions ) Development & production Drilling and completions Alberta Drilling Credits - ) - ) Production facilities and equipment Corporate and other 79 Total capital investment Divestitures Property - ) ) ) Production facilities and equipment - - ) - Overriding Royalty - ) - ) Land ) - ) - Acquisitions (divestitures), net ) Total capital expenditures $ $ ) $ $ ) Management’s Discussion and Analysis -5 - Compton Petroleum – Q2 2011 The current level of natural gas prices has limited internally generated cash flow available to invest in drilling activities.As a result, capital spending, before acquisitions, divestments and corporate expenses decreased by 44% in the second quarter and 41% on a year-to-date basis in 2011 compared to 2010. In order to maximize return on capital in 2011, Management has focused its expenditures towards higher return, liquids rich natural gas in Niton and emerging oil properties.Compton drilled or participated in a total of two wells (one operated well and one non-operated well), or 0.7 net wells, during the second quarter of 2011 as compared to a total of 7 wells (6.6 net wells) drilled during 2010. Capital expenditures in 2010 were partially offset by the implementation of the Alberta drilling credit program.No credits have been recognized in 2011 as the amount available is tied to the amount of crown royalties paid which has been insufficient to qualify the Corporation under the program for credits to offset the 2011 drilling program. In the Niton area, a Rock Creek horizontal well (19.2% working interest) initially tested at 2.3 mmcf/d and 150 bbl/d condensate. The well is currently tied in and on production. Also in the Niton area, a Wilrich (Spirit River) horizontal well (33.3% working interest) was drilled and is in the process of being completed. The Spirit River Formation was identified through the Niton area evaluation as providing significant upside potential for the Corporation.Results to date have been extremely encouraging, reinforcing Compton’s decision to pursue this play with increased capital budgets. The third well participated in (6% working interest) also targeted the Spirit River Formation on lands outside of Niton and is in the process of being completed. Evaluation of the Ellerslie oil well drilled in the Southern plains continued in the second quarter. Currently the well is producing approximately 1 mmcf/d of natural gas and 60 bbl/d of oil. The results are very encouraging, despite challenges in the completion that resulted in eight out of the 12 stages being successfully fractured. Future optimization of completion methods is expected to yield improved production levels. As a result, Compton will continue drilling in the Ellerslie formation to further evaluate the oil potential of this play. FREE CASH FLOW Free cash flow is a non-GAAP measure that Compton defines as cash flow in excess of capital investment, excluding net acquisitions and divestitures, and is used by Management to determine the funds available for other investing activities and/or other financing activities.Compton’s second quarter 2011 free cash flow deficit was $1.4 million, an improvement from the second quarter of 2010 due to lower capital expenditures in 2011 and the focused cost reduction initiatives since the strategic review and restructuring completed in 2010.On a year-to-date basis, free cash flow declined $5.6 million from 2010 due to a significant decline in production volumes, natural gas prices, and sales revenue. three months ended June 30, six months ended June 30, Cash flow $ Less:capital investment ) Free cash flow $ ) $ ) $ ) $ PRODUCTION VOLUMES AND REVENUES Average production Natural gas (mmcf/d) 65 69 98 Liquids (bbls/d) Total (boe/d) Benchmark prices AECO ($/GJ) Monthly index $ Daily index $ WTI (US$/bbl) $ Edmonton sweet light ($/bbl) $ Realized prices Natural gas ($/mcf) $ Liquids ($/bbl) $ Total ($/boe) $ Sales Revenue(1)(2) Natural gas $ Liquids Total $ Gross sales revenues are before crown and freehold royalties Prior periods have been revised to conform to current period presentation Management’s Discussion and Analysis -6 - Compton Petroleum – Q2 2011 Production volumes for the second quarter of 2011 were 35% lower than in 2010 primarily due to natural declines, a reduced asset base following property dispositions throughout 2010, and limited new production additions in 2011. Revenue decreased by 27% for the second quarter of 2011 compared to 2010 due to lower realized natural gas prices and reduced sales volumes.Realized prices and revenues are before any hedging gains or losses.The impact from hedging on realized natural gas prices in the second quarter of 2011 was a favorable $0.63 per mcf compared to a favorable $0.46 impact per mcf in 2010. FIELD NETBACK AND FUNDS FLOW NETBACK Field netback and funds flow netback are non-GAAP measures used by the Corporation to analyze operating performance.Field netback equals the total petroleum and natural gas sales, including realized gains and losses on commodity hedge contracts, less royalties and operating and transportation expenses, calculated on a $/boe basis.Funds flow netback equals field netback less administrative and interest costs.Field netback and funds flow netback should not be considered more meaningful than or an alternative to net earnings as determined in accordance with IFRS.The following provides the calculation of field netback and funds flow netback. Management’s Discussion and Analysis -7 - Compton Petroleum – Q2 2011 three months ended June 30, six months ended June 30, ($/boe) Realized price(1) $ Processing revenue Realized commodity hedge gain Royalties ) Operating expenses ) Transportation ) Field netback $ Administrative $ ) $ ) $ ) $ ) Interest ) Funds flow netback $ (1)Prior periods have been revised to conform to current period presentation ROYALTIES three months ended June 30, six months ended June 30, Crown royalties $ Freehold royalties Royalties included in revenue Overriding royalty(2) Other royalties Freehold mineral taxes 30 Other royalty obligations expense Total royalties $ Percentage of sales revenue % (1)Gas cost allowance received on crown volumes are presented as a reduction of Operating Expenses. The overriding royalty obligation represents a 5% commitment of the Corporation’s future gross production revenue, less certain transportation costs and marketing fees, on the existing land base at September 26, 2009. Total royalties decreased by 23% for the second of 2011 compared to 2010, largely due to the reduction in produced volumes.A higher proportion of fixed rate freehold royalties resulted in a 1.3% increase in royalties as a percentage of sales revenue.On a year-to-date basis, total royalties decreased by 29% due to lower natural gas prices and the reduction in produced volumes. A higher proportion of fixed rate freehold royalties resulted in a 2.0% increase in royalties as a percentage of sales revenue during the first half of 2011. In March 2010, the Alberta government announced changes to its royalty framework following a competitive review process.These changes result in a reduction of future royalty rates effective January 2011.The rate reductions are focused on lowering the progressive royalty rates applicable in a commodity price environment higher than that being experienced by the Corporation under current economic conditions.As a result, this change is not anticipated to have a near term impact on the Corporation given the Corporation’s current production profile and Management’s outlook for gas prices remaining in the low end of the gas price cycle range. (See “Forward Looking Statements” in the “Advisory” section of this MD&A.) Management’s Discussion and Analysis -8 - Compton Petroleum – Q2 2011 OPERATING EXPENSES three months ended June 30, six months ended June 30, Operating expenses ($000’s) $ Operating expenses ($/boe) $ Operating expenses decreased by 26% in the second quarter of 2011, while per boe costs increased by 14% from 2010.On a year-to-date basis, operating expense decreased by 22% while per boe costs increased by 12%.The decrease on a total dollar basis was a result of continued cost control initiatives identified and implemented by the Corporation, as well as a reduced asset base. The increase in per boe costs reflects the fixed cost component of certain operating costs, spread over reduced production levels quarter-over-quarter. TRANSPORTATION three months ended June 30, six months ended June 30, Transportation costs $ Transportation costs ($/boe) $ Pipeline tariffs and trucking rates for liquids are primarily dependent upon production location and distance from the sales point.Regulated pipelines transport natural gas within Alberta at toll rates approved by the government.Compton incurs charges for the transportation of its production from the wellhead to the point of sale. Transportation expenses decreased by 20% in the second quarter of 2011 when compared to 2010, while per boe amounts increased by 24%. On a year-to-date basis, transportation expenses decreased by 17% when compared to 2010, while per boe amounts increased by 20%. The decrease in transportation costs is attributable to reduced production in 2011, partially offset by an increase in pipeline tariffs of approximately 25%.Increased per boe costs are a result of lower production volumes. ADMINISTRATIVE EXPENSES three months ended June 30, six months ended June 30, 2011 Gross administrative expenses $ Capitalized administrative expenses ) Operator recoveries ) Administrative expenses $ Administrative expenses ($/boe) $ Administrative expenses were reduced by 27% on gross expenditures and 28% net of capitalized costs and operator recoveries in the second quarter of 2011 compared to 2010, however per boe amounts increased 12% over the same period. On a year-to-date basis, administrative expenses were reduced by 26% on gross expenditures and 21% net of capitalized costs and operator recoveries in 2011 compared to 2010, while per boe amounts increased 13%. The decrease in total dollars was a result of continued cost control initiatives as well as reduced staff levels following the 2010 restructuring.Increased per boe costs are a result of certain fixed administrative costs and a decline in production volumes. Management’s Discussion and Analysis -9 - Compton Petroleum – Q2 2011 STOCK-BASED COMPENSATION three months ended June 30, six months ended June 30, 2011 Stock option plan $ ) $ $ ) $ Employee long term incentive - - Deferred share unit plan - - Retention share plan - - Share purchase plan Stock-based compensation $
